WOOD, J. The appellant was convicted of the crime of grand larceny on an indictment which charged him in apt words with stealing a calf, “the property of Grover Fincher.” The appellant duly appeals to this court, and the only question presented is whether or not the charge in the indictment is sustained by proof that the animal stolen was the property of Grover Faneher. On direct examination the prosecuting witness testified, “my name is Grover Fincher,” and on cross-examination he said, “my name is Faneher.” In indictments for larceny the allegation of ownership is material and must be proved, as alleged. McLemore v. State, 111 Ark. 402; Wells v. State, 102 Ark. 627; Fletcher v. State, 97 Ark. 1; Merritt v. State, 73 Ark. 32; Blankenship v. State, 55 Ark. 244. The testimony of the prosecuting witness shows on direct examination that his name is “Fincher” and on cross-examination that his name is “Faneher.” He is the same individual whether called “Fincher” or “Fancher.” Although his name under the evidence was “Fancher,” yet he was also called “Fincher,” and under such circumstances there is no material variance between the allegation of ownership and the proof thereof. Moreover, the majority of the court are of the opinion that there is sufficient similarity in the sound of the names “Fincher and Faneher” to bring the case within the well recognized doctrine of idem sonans. Birones v. State, 105 Ark. 82; Godard v. State, 100 Ark. 149. In 14 Ruling Case Law, p. 207, sec. 51, it is said: “ * * * where the name as written in the indictment may be pronounced in the same way as the name given in the evidence, although such may not be the strictly correct pronunciation, the variance will not be regarded as fatal, unless the variant orthography be such as would be likely to mislead the defendant in preparing his defense.” The difference in spelling could not have misled the appellant in the preparation of his defense. The judgment is, therefore, correct, and it is affirmed.